Cite as 2015 Ark. App. 450


                   ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                         No. CV-15-136


CHERYL ANN GERKING AND MILES                        Opinion Delivered   September 9, 2015
GERKING
                  APPELLANTS                        APPEAL FROM THE POLK
                                                    COUNTY CIRCUIT COURT
                                                    [NO. DR-2011-0491]
V.
                                                    HONORABLE J.W. LOONEY,
                                                    JUDGE

BRIAN HOGAN                                         REMANDED TO SETTLE AND
                                    APPELLEE        SUPPLEMENT THE RECORD;
                                                    SUPPLEMENTAL ADDENDUM
                                                    ORDERED



                           RAYMOND R. ABRAMSON, Judge

         Appellants Cheryl Ann Gerking and Miles Gerking assert that the Polk County Circuit

Court entered an order on September 18, 2013, awarding them visitation with their two

grandchildren. According to the Gerkings, the order granted them three weeks of summer

visitation and alternating weekend visitation with their grandchildren. The Gerkings’ deceased

daughter, Jodie, the children’s mother, was divorced from Brian Hogan, the appellee, who had

primary custody of the two children.1

         On July 28, 2014, the Gerkings filed a petition to intervene and have Hogan held in

contempt for denying them their court-ordered visitation. The Gerkings alleged that Hogan

had refused to allow the Gerkings visitation. Hogan claimed that he refused to let the children

1
    Appellee Brian Hogan has not filed a response in the instant case.
                                 Cite as 2015 Ark. App. 450

visit the Gerkings because of their excessive use of alcohol when the children were in their

presence. Hogan requested that the court deny the petition for contempt.

       On October 23, 2014, the trial court held a hearing on the visitation issue. In an order

entered on December 3, 2014, the court denied the petition for contempt and reduced the

Gerkings’ visitation to nine hours once a month. The Gerkings appeal from this order.

       We cannot address the merits of the Gerkings’ arguments because the original order

granting them visitation, entered on September 18, 2013, is not included in the record or in the

addendum. If anything material to either party is omitted from the record by error or accident,

we may direct that the omission be corrected and that a supplemental record be certified and

transmitted. Whitson v. State, 2013 Ark. App. 730; Ark. R. App.P.–Civ. 6(e).

       Arkansas Supreme Court Rule 4-2(a)(8)(A)(i) (2014) states that the addendum must

include all relevant pleadings, orders, documents, and exhibits in the record that are essential

to an understanding of the case. Appellants have seven days after the record has been

supplemented to file a supplemental addendum. Ark. Sup. Ct. R. 4-2(b)(4). We encourage

appellants to carefully examine the record and review our rules to ensure that no additional

deficiencies are present.

       Remanded to settle and supplement the record; supplemental addendum ordered.

       GRUBER and HOOFMAN, JJ., agree.

       Orvin W. Foster, for appellants.

       No response.




                                               2